Title: To George Washington from Andrew Ellicott, 15 January 1790
From: Ellicott, Andrew
To: Washington, George


          
            Sir
            Philadelphia Jany 15th 1790
          
          I arrived in this City the day before Yesterday, after a long and tedious journey from Fort Erie, and have the satisfaction to inform your Excellency that so much of the Survey on which I was employed, that fell within the Territory of his Britanick Majesty is compleated. I find the Geography of the Country about the Lakes very erronious, too much so to be even a tolerable guide. The south side of Lake Erie is laid down half a

degree too far to the south, in the American Atlas published in 1776; and said to be corrected by Majr Holland, De Brahm and others. The same Lake is by Hutchins, and Mc Murry, placed 20 miles too far North: Similar errors attend all that Country thro’ which I passed.
          A corrected Chart of the west end of Lake Ontario, the Strait of Niagara, and part of Lake Erie, comprehending the whole British Settlement of Nassau, shall be handed to your Excellency as soon as I come to New York.
          From certain data, which cannot be materially defective, the sale of Lands made by the United States to the State of Pennsylvania, will not neat less than thirteen thousand pounds specie to the Union, rating Certificates at 4/6 to the pound.
          On my arrival at the Garrison of Niagara on the 21st day of October last, I was introduced by the Officer of the day, in company with Gen. Chapen of Massachusetts, and Mr Joseph Ellicott of Baltimore, to the Commandant Lieut. Col. Harriss: after the introduction I produced my Commission, which the Col. looked over; and then addressed himself to me in the following words—“Pray Sir what request have you to make from this paper?” (Meaning the Commission). To which I replied. “In order to execute the duties of my appointment, it will be necessary to go into the Territory of his Britanick Majesty; but as you may not be authorized to grant such permission, an express has been sent on by our Secretary of foreign affairs, to his Excellency Lord Dorchester Governor of Canada, to obtain this privilege: and if the express has not yet arrived, my present request is only, that myself, and party, may have the liberty of staying in the Country, with such privileges as are allowed to other Gentlemen from the United States, and wait his arrival.” To which the Col. replied “You cannot have permission to stay in this Country, you must leave it Sir.” I then informed him that our going away so precipitately must be attended with inconveniency to ourselves, and the present expence of the United States, sacrificed to no purpose; and as I was confident that the express would arrive with the first Vessel, and from a desire to have the business executed with all possible dispatch, I should not be very punctilious about the privileges; but would willingly be confined to one single Acre of Ground, or any other space, and under any restrictions which he himself should prescribe: to which he

replied. “Your request cannot be granted Sir, you must leave this Country, and that with expedition.” I then informed him, that myself, and companions were much fatigued with a long, and painful journey, and our Horses broken down with hard duty, and the want of food: and that our return home might be marked with some degree of certainty, I requested the privilege of continuing some few days in the Country to refresh ourselves, and recruit our horses. To which he returned “I cannot be answerable for your situation, you are not to continue in this Country, and if you stay any where in it, I shall hear of you, and will take measures accordingly.” I then observed to him that I had some Gentlemen in my party, who were very desirous to view the falls of Niagara, and as this was the only probable opportunity which would ever fall in their way, I requested that their curiosity might be gratified; perticularly as the falls were not near any of their posts. To which he answered “Your Gentlemen cannot be gratified, they cannot see the falls, too many people have seen the falls already[.]” I then began to make some observations on the common usage of all civilized Nations with regard to matters of Science, and natural Curiosities; but was soon interrrupted by the Col., who desired that I “would not multiply words on that subject,” that he “was decisive,” and we “must depart.” He then addressed himself to Col. Butler of the Rangers, (who was present), as follows “Col. it is our Luncheon time, will you go and take a cut with us.” Then turning to me he said “You may retire to the Tavern in the Bottom, and purchase such refreshment as you may want; in the mean time,” (pointing to my Commission which lay on the Table,) “I will take a copy of that paper, after which the Adjutant shall return you the original[.]” We were then attended by the Officer of the day to the Tavern. After some consideration I thought it best to make one other request to the Commandant, which was; that myself, and party might have permission to go to the Indian settlement on Buffaloe Creek, which is 30 Miles from the Garrison, and in the Territory of the United States, and there wait the arrival of the express. This request was handed to Col. Harris by my companion Gen. Chapen; but shared the same fate with the others. Some time after dark, the adjutant waited upon us with the inclosed pass, without which we could neither get out of the

Garrison, nor pass the Indian Settlements in our own Country. From the tenor of the pass it appears that the Military jurisdiction of the British Garrison at Niagara, is extended to the Jenesees River; but this in my opin[i]on is more full confirmed by their general conduct in that quarter.
          After leaving the Garrison we had five miles to ride to join our party, on our arrival we gave immediate orders to have our Baggage prepared, and every measure taken for an early movment the next morning; but before we had time to leave the ground, a Leut. Clarke waited upon us, and renewed the orders of the Col. and added “that the Commandant desired that our departure might be attended with expedition.” We left the ground about 9 OClock in the morning, and proceeded to the Jenesees River, a distance of near 100 miles, where we received Lord Dorchesters permission to execute any part of our business, which might fall in the Territory of his Britanick Majesty by an express sent on by Captain Guion, who had in the mean time arrived at Niagara from Quebeck. Although our Horses were unable to return, I was nevertheless determined to go on with the business. We then employed Canoes to carry our Instruments, and Baggage down the Jenesees River to the carrying-place, where we procured a Boat, and returned up Lake Ontario to Niagara. On our return we were treated with politeness, and attention. We entered immediately upon the execution of our business, which was attended with uncommon difficulty and hardship, no Horses were to be had in that Country at any price, we were therefore under the necessity of employing a greater number of men than would otherwise have been wanted, which has added considerably to the expence. I have the Honor To be with the greatest Esteem Your Excellences Hbe Servt
          
            Andrew Ellicott
          
        